Flanagan, J.
This is a petition for alternative writ of mandate and prohibition seeking clarification of the transmittal order from the Marion Circuit Court to the Public Service Commission of Indiana, 'as required by the opinion of this court in the case of Public Service Commission of Indiana v. Indiana Bell Telephone Com-Company (1953), 232 Ind. 332, 112 N. E. 2d 751.
After careful examination of the involved transmittal order, and after informal hearing with all concerned parties represented, we conclude that the transmittal order complied with the mandate of our opinion. Petition denied.
Gilkison, J., not participating.
Note. — Reported in 114 N. E. 2d 879.